UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                              No. 01-30265
                            Summary Calendar



                           PATRICIA A. BONTON,

                                                       Plaintiff-Appellant,


                                    VERSUS


                     LOUISIANA DEPARTMENT OF LABOR
                   UNEMPLOYMENT COMPENSATION OFFICE,

                                                        Defendant-Appellee.




           Appeal from the United States District Court
               for the Middle District of Louisiana
                             August 6, 2001
Before JOLLY, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

      The appellant, Patricia A. Bonton, was terminated from her

employment as a civilian federal employee in the position of

engineer/manager    with   Tinker    Air     Force   Base   in   the   State   of

Oklahoma on January 12, 1999.          Appellant subsequently moved to

Louisiana and filed a claim for unemployment compensation in June



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1999 with    the     Louisiana   Department   of   Labor.    The   Louisiana

Department of Labor determined that appellant was not entitled to

unemployment compensation benefits under Louisiana law and offered

to help her in filing a claim for benefits under the Oklahoma law.

Instead, appellant filed suit in the United States District Court

for   the   Middle    District   of   Louisiana    against   the   Louisiana

Department of Labor. The federal district court determined that it

did not have subject matter jurisdiction of this suit and dismissed

the suit without prejudice.        Appellant appeals to this Court.

      We have carefully reviewed the briefs, the record excerpts,

the reply brief, and relevant portions of the record itself.             We

affirm the determination of the district court that the federal

district court did not have subject matter jurisdiction of this

case.

                   AFFIRMED.




                                      2